Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claims 1 and 17 recite using a mobile device to activate a line of credit with a gaming establishment by modifying an account with a first amount of funds and a transfer request to withdraw a second amount of funds.  Relatedly, independent Claim 9, responsive to an indication of activating a line of credit account, modifying the account with a first amount of funds, then transfer an amount of gaming chips to a display of a mobile device.  These ideas fit within the groupings of abstract ideas published by the Office.  In particular, under certain methods of organizing activity these claims fit within fundamental economic practices as well as commercial interactions e.g., sales activities.  For simplicity, the former and latter will be merged into fundamental economic practices.  Specifically, it is an economic practice to establish and communicate with a line of credit to a user at a gaming establishment for the convenience of the patron, to identify uses for the credit and the accumulation of liabilities e.g., to but gaming chips, and then for the patron to make a withdrawal to cover the fund the purchase.  Debt financing via a line of credit especially for purchases is convenient for the patron and lucrative for the host.  This judicial exception is not integrated into a practical application.  These ideas are merely  placed in the context of highly generic machinery of a processor, memory, gaming table, and mobile device and mobile device display do not add meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, memory, gaming table, and mobile device and display are tools to store, processes, manipulate, and communicate or display data which are well-understood, routine, conventional computer functions as recognized by court decisions.
4.	The remaining claims are directed to the abstract idea (Claims 3, 5, 6, 7, 11, 13, 14, and 20) or to the details of the extra-solution activity (Claim 2, 4, 8, 10, 12, 15, 16, 18, and 19).  Taken as a whole, they do not remedy the deficiencies of the independent claims.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7 and  17-20 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 8,485,906 to Walker.
In Reference to Claims 1 and 17
Walker discloses a system and method, comprising:
a processor (Figs. 1A and 1B controller 102); and
a memory device (Fig. 2 memory 204) that stores a plurality of instructions that, when executed by the processor (Fig. 2 program 206) after the establishment of a line of credit (credit line Col. 29 L. 8, or call up a casino in advance and request a credit line Col. 19 Ll. 7-10), cause the processor to:
responsive to a receipt of an indication of a line of credit activation event from a mobile device (patron requests a line of credit and can issue markers to draw on the credit line Col. 29 Ll. 10-20 from a player device, i.e., cell phone capable of displaying online and offline content and capable of communicating with casino servers and one or more gaming device 120 Fig. 1 e.g., an electro-mechanical device that accepts wagers, generates outcomes and pays winnings Col. 6 Li. 47-63),
communicate user data to a gaming establishment (“casino” Abst.) that results in a modification  of an account based on a first amount of funds (user data consists of data into user database where as in Fig. 9 “This particular tabular representation of a user database 208 includes sample records or entries which each include information regarding a particular user. In some embodiments of the invention, a user database 208 is used to track such things as player identity, player financial account information” Col. 17 Ll. 65-67, this data results in a grant of the user credit line Col. 29 Ll. 40-42, a modification is the established credit limit {first amount} activated),
responsive to a gaming account transfer event occurring with the mobile device (user issues the marker Col. 29 Ll. 40-45), receive data associated with a second amount of funds withdrawn from the account (the marker signed by the user withdraws funds {second amount} to repay the casino for any chips given the user to play with Col. 29 Ll. 16-18).

In Reference to Claims 2-4,and 18-19
Walker discloses user uses cellphone to request or issue a marker {input} which draws on the line of credit account (Col. 29 Ll. 5-20) and casino approves the request by accepting the marker as if it were a check Col. 29 Ll. 18-20).

In Reference to Claim 5
	Walker discloses that once the marker is received the transfer is automatic e.g., to acquire gaming chips (Col. 29 Ll. 16-18).

In Reference to Claims 6 and 20
Examiner construes the claim as being non-functional descriptive matter as labelling an amount as a different amount is not claimed to have any consequence in the claim.  Whether the amounts are the same or different does not produce a different result in the claim.  Walker grants a line of credit and recites that a user is able to make various purchases of chips (Col.29 Ll. 16-18) which covers an infinite of second amount possibilities so long at the sum does not exceed the first amount (credit limit). 


In Reference to Claim 7
Walker will apply the markers to reduce {modify} the credit limit to cover the purchase of the gaming chips (Col. 29 Ll. 16-18 and Ll. 40-45).

7.	Claims 9-16 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by Walker in view of U.S. Pat. Pub. No. 2019,0122492 to Nguyen.

In Reference to Claim 9
Walker discloses a system and method, comprising:
a processor (Figs. 1A and 1B controller 102); and
a memory device (Fig. 2 memory 204) that stores a plurality of instructions that, when executed by the processor (Fig. 2 program 206) after the establishment of a line of credit (credit line Col. 29 L. 8, or call up a casino in advance and request a credit line Col. 19 Ll. 7-10), cause the processor to:
responsive to a receipt of an indication of a line of credit activation event from a mobile device (patron requests a line of credit and can issue markers to draw on the credit line Col. 29 Ll. 10-20 from a player device, i.e., cell phone capable of displaying online and offline content and capable of communicating with casino servers and one or more gaming device 120 Fig. 1 e.g., an electro-mechanical device that accepts wagers, generates outcomes and pays winnings Col. 6 Li. 47-63), and
responsive to a gaming account transfer event occurring with the mobile device (user issues the marker Col. 29 Ll. 40-45), receive data associated with a second amount of funds withdrawn from the account (the marker signed by the user withdraws funds {second amount} to repay the casino for any chips given the user to play with Col. 29 Ll. 16-18), cause a display by a display device of an amount of gaming table chips to be provided to the user where the amount of chips corresponds to a second amount of funds (this is the display of the user device indicating that the chips purchased).
Walker discloses casino devices to include “casino pits” (Col. 6 Ll. 63-67) but is not explicit as to identifying a gaming table component processor, memory, and instructions.  The user is able to use his mobile device in communication with the gaming table processor to access account information ([0222, 0228] transmitting information to a player regarding their account and placing wagers [0258], to include purchase of chips and markers [0483]).  Nguyen provides these features to improv the customer service to players ([0004]).
Nguyen teaches of an electronic gaming table (Fig. 3) comprising a processor, memory, and instructions Fig. 3 300, 305 and instructions [0011]) as well as slot machines [0192] which communicate with mobile devices such as smartphones [0192].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here one of skill in the art would recognize that the gaming table of Nguyen would be the kind of casino pit apparatus disclosed by Walker.  Further, that the player mobile device can be in electronic communication with the processor of the gaming table to conduct financial transactions and check on account status.  One of skill in the art would be aware that providing these features would improve customer service to players.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claims 10-12
Walker discloses user uses cellphone to request or issue a marker {input} which draws on the line of credit account (Col. 29 Ll. 5-20) and casino approves the request by accepting the marker as if it were a check Col. 29 Ll. 18-20).

In Reference to Claim 13
	Walker discloses that once the marker is received the transfer is automatic e.g., to acquire gaming chips (Col. 29 Ll. 16-18).

In Reference to Claim 14
Examiner construes the claim as being non-functional descriptive matter as labelling an amount as a different amount is not claimed to have any consequence in the claim.  Whether the amounts are the same or different does not produce a different result in the claim.  Walker grants a line of credit and recites that a user is able to make various purchases of chips (Col.29 Ll. 16-18) which covers an infinite of second amount possibilities so long at the sum does not exceed the first amount (credit limit). 

In Reference to Claim 15
	The gaming table of Nguyen has a dealer display 310 ([0230]).

In Reference to Claim 16
Walker discloses a casino device of a personal computer located at a hotel registration desk which is a mobile terminal display device (Col. 6 Li. 67).  

8.	Claim 8 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by Walker, Nguyen further in view of U.S. Pat. Pub. No. 2017/0316647 to Ellis.
Walker discloses the invention substantially as claimed.  Walker discloses a user can set up an account via casino devices which include gaming devices i.e., slot machines (Col. 6 Ll. 42-67 and Col. 7 Li. 1-5).  However, the reference does not explicitly disclose a controller of a slot machine interface board.
Ellis teaches of a credit wagering system (Titl.) comprising gaming devices 116, 118 (Fig. 1, see slot machines [0047]) and a smart interface board 126, 128 which connects gaming devices 116, 118 to a controller 114 ([0053]).  The smart interface board 126, 128 can poll gaming devices 116, 118 and pass event information to controller 114.  This allows the casino greater control over players who are using a credit lines ([0009-0012]).
One of skill in the art are aware of the teachings of Ellis to incorporate a means to poll the slot machines and more closely and securely monitor events of players using credit lines.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

   
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715